s 17, 19-20, 23-28 are allowed.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Tyson Crane on June 23rd, 2021 and via subsequent email authorization on June 28th, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application is amended as follows:

Amendments to the Title:
PROPERTY ASSESSMENT USING A VIRTUAL ASSISTANT






Amendments to the Claims:


1-16. (Canceled)

(Currently Amended) One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a request to notify users associated with an impact area where an event is estimated to impact, the event including at least one of a hurricane, a tornado, a fire, a flood, or an earthquake;
retrieving first policy data for a first user and second policy data for a second user, the first policy data including information about an insurance policy for first user and the second policy data including information about an insurance policy for the second user;
based at least in part on the first policy data for the first user and the second policy data for the second user, determining that the first user and the second user are associated with the impact area;
generating a first customized notification regarding the event based at least in part on the first policy data and a second customized notification regarding the event based at least in part on the second policy data; 
sending the first customized notification to the first user and the second customized notification to the second user;
determining that the event has occurred in the impact area;
causing a virtual assistant to carry out a first conversation with the first user;
receiving first user input data regarding damage to property associated with the first user;
receiving, from a first client device associated with the first user, a digital image depicting the property associated with the first user; 
processing, using one or more natural language processing techniques, the first user input data to identify one or more terms;

generating output for the virtual assistant based at least in part on the analysis of the digital image;
causing the virtual assistant to provide the output to the first user;
receiving second user input data regarding the damage to the property; [[and]]
based at least in part on the second user input data, updating the one or more machine trained algorithms; and
based at least in part on the second user input data, generating data regarding a claim for the property.

(Canceled) 

(Previously Presented) The one or more non-transitory computer-readable media of claim 17, wherein the operations further comprise determining a first platform that is currently being used by the first user by determining at least one of a device or an application that is currently being used by the first user.

(Currently Amended) The one or more non-transitory computer-readable media of claim 17, wherein the operations further comprise:
generating loss data based at least in part on the damage to the property; and
storing the loss data with the first policy data for the first user.

(Canceled) 

(Canceled) 

(New) The one or more non-transitory computer-readable media of claim 17, wherein the operations further comprise:
determining that the damage to the property associated with the first user has a higher priority than damage to property associated with the second user; and



(New) A method comprising:
receiving, by one or more processors, a request to notify users associated with an impact area where an event is estimated to impact, the event including at least one of a hurricane, a tornado, a fire, a flood, or an earthquake;
retrieving, by the one or more processors, first policy data for a first user and second policy data for a second user, the first policy data including information about an insurance policy for first user and the second policy data including information about an insurance policy for the second user;
based at least in part on the first policy data for the first user and the second policy data for the second user, determining that the first user and the second user are associated with the impact area;
generating, by the one or more processors, a first customized notification regarding the event based at least in part on the first policy data and generating a second customized notification regarding the event based at least in part on the second policy data; 
sending, by the one or more processors, the first customized notification to the first user and the second customized notification to the second user;
determining, by the one or more processors, that the event has occurred in the impact area;
causing, by the one or more processors, a virtual assistant to carry out a first conversation with the first user;
receiving first user input data regarding damage to property associated with the first user;
receiving, from a first client device associated with the first user, a digital image depicting the property associated with the first user; 
processing, by the one or more processors and using one or more natural language processing techniques, the first user input data to identify one or more terms;
analyzing, by the one or more processors and using one or more machine trained algorithms, the digital image to identify one or more objects in the digital image that relate to the one or more terms; 
generating, by the one or more processors, output for the virtual assistant based at least in part on the analysis of the digital image;
causing, by the one or more processors, the virtual assistant to provide the output to the first user;
receiving second user input data regarding the damage to the property; 
based at least in part on the second user input data, updating the one or more machine trained algorithms; and
based at least in part on the second user input data, generating data regarding a claim for the property.

(New) The method of claim 24, further comprising:
retrieving preference data indicating preferences of the first user for receiving notifications;
determining a platform to use when sending the first customized notification to the first user based at least in part on the preference data, the platform including at least one of an email platform, a text messaging platform, a social media platform, or a telephone platform; and 
determining a type of content to include in the first customized notification for the first user based at least in part on the preference data;
wherein the first customized notification for the first user is sent to the first user via the platform, the first customized notification for the first user including content that is based at least in part on the type of content.

(New) The method of claim 24, further comprising:
determining first loss information regarding the damage to the property associated with the first user;
associating the first loss information with the first policy data for first user; 
causing the virtual assistant to carry out a second conversation with the second user to obtain second loss information regarding damage to a property associated with the second user; and
associating the second loss information with the second policy data for the second user. 

(New) The method of claim 24, further comprising:
determining that the damage to the property associated with the first user has a higher priority than damage to property associated with the second user; and
dispatching services to address the damage to the property associated with the first user.

(New) The method of claim 24, further comprising:
storing the data regarding the claim for the property with the first policy data for the first user.

(New) The method of claim 24, further comprising:
receiving, during at least one of the first conversation or a second conversation, information regarding the damage to the property; and
verifying the information regarding the damage to the property by comparing the information to previously identified loss data for the property.

(New) The method of claim 24, further comprising:
determining a behavior profile for the first user, the behavior profile including preferences of the first user for receiving information;
storing property information for the property of the first user; 
updating the property information according to a schedule and responsive to a maintenance event occurring that involves the property; 
generating a maintenance notification based on at least one of the schedule or the occurrence of the maintenance event; and
sending the maintenance notification according to the behavior profile of the first user. 

(New) The method of claim 24, further comprising:
determining preferences of the first user for receiving notifications regarding events that cause damage to property; 
retrieving event information regarding the event from one or more sources; and
determining an accuracy of the event information and a relevance of the event information for the first user based at least in part on the preferences of the first user; 
wherein the first customized notification for the first user is generated based at least in part on the accuracy of the event information and the relevance of the event information for the first user.
(New) A system comprising:
one or more processors; and
memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a request to notify users associated with an impact area where an event is estimated to impact, the event including at least one of a hurricane, a tornado, a fire, a flood, or an earthquake;
receiving first policy data for a first user and second policy data for a second user, the first policy data including information about an insurance policy for first user and the second policy data including information about an insurance policy for the second user;
based at least in part on the first policy data for the first user and the second policy data for the second user, determining that the first user and the second user are associated with the impact area;
generating a first notification regarding the event based at least in part on the first policy data and generating a second notification regarding the event based at least in part on the second policy data; 
sending the first notification to the first user and the second notification to the second user;
determining that the event has occurred;
causing a virtual assistant to carry out a first conversation with the first user;
receiving first user input data regarding damage to property associated with the first user;
receiving, from a first client device associated with the first user, a digital image depicting the property associated with the first user; 
processing, using one or more natural language processing techniques, the first user input data to identify one or more terms;
analyzing, using one or more machine trained algorithms, the digital image to identify one or more objects in the digital image that relate to the one or more terms; 
generating output for the virtual assistant based at least in part on the analysis of the digital image;
causing the virtual assistant to provide the output to the first user;
receiving second user input data regarding the damage to the property; 
based at least in part on the second user input data, updating the one or more machine trained algorithms; and
based at least in part on the second user input data, generating data regarding a claim for the property.

(New) The system of claim 32, wherein the operations further comprise:
receiving location data from a satellite-based navigation system;
determining a current location of the first user based at least in part on the location data; 
wherein the determining that the first user is associated with the impact area is based at least in part on the current location of the first user.

(New) The system of claim 32, wherein the operations further comprise:
receiving location data from a satellite-based navigation system;
determining a current location of the first user based at least in part on the location data; and
determining an evacuation route for the first user based at least in part on the current location of the first user;
wherein the first notification for the first user indicates the evacuation route.

(New) The system of claim 32, wherein the operations further comprise:
determining that the damage to the property associated with the first user has a higher priority than damage to a property associated with the second user based on at least one of: 
an amount of damage to the property associated with the first user and an amount of damage to the property associated with the second user;
a likelihood that that the property associated with the first user is repairable and a likelihood that the property associated with the second user is repairable; or 
a type of damage to the property associated with the first user and a type of damage to the property associated with the second user.

(New) The system of claim 32, wherein the operations further comprise:
dispatching a service to address the damage to the property associated with the first user. 

(New) The system of claim 32, wherein the operations further comprise:
determining a behavior profile for the first user, the behavior profile indicating a preference of the first user for receiving information;
storing property information for the property of the first user; 
updating the property information according to a schedule and based at least in part on a maintenance event occurring that involves the property; 
generating a maintenance notification based on at least one of the schedule or the occurrence of the maintenance event; and
sending the maintenance notification according to the behavior profile of the first user.

(New) The system of claim 32, wherein the operations further comprise:
determining a preference of the first user for receiving notifications regarding events that cause damage to property; 
retrieving event information regarding the event from one or more sources; and
determining an accuracy of the event information and a relevance of the event information for the first user based at least in part on the preference of the first user; 
wherein the first notification for the first user is generated based at least in part on the accuracy of the event information and the relevance of the event information for the first user.


                                       REASONS FOR ALLOWANCE

Based on prior art search results, the prior art of record neither anticipated nor renders
obvious the claimed subject matter of the instant application as a whole either
taken alone or in combination, in particular, the prior art does not teach, “analyzing, using one or more machine trained algorithms, the digital image to identify one or more objects in the digital image that relate to the one or more terms; generating output for the virtual assistant based at least in part on the analysis of the digital image; causing the virtual assistant to provide the output to the first user; receiving second user input data regarding the damage to the property; [[and]] based at least in part on the second user input data, updating the one or more machine trained algorithms; and based at least in part on the second user input data, generating data regarding a claim for the property.”



The closest prior art of record are:
US 2019/0391827 to Simanovich discloses, “Artificial intelligence systems and methods providing enhanced prediction of information relevant to a conversation are disclosed. The method includes monitoring a conversation between a requestor and a provider. The method also includes determining metadata and text of the conversation. The method further includes determining a regional status of the requestor based on the metadata and text of the conversation, regional information, and regional classification rules. Additionally, the method includes determining a local status of the requestor based on the text of the conversation, the regional status, local information, and local classification rules. Moreover, the method includes determining suggestions based on the regional status, the local status, transactional status information, and transactional classification rules. Further, the method includes providing the suggestions to a user-interface device of the provider. 
US 2017/0289350 to Philbin discloses, “A system and method for initiating a personal emergency response is disclosed. The method can include receiving an emergency communication via a virtual assistant, spoken by a user and an urgent situation or an emergency situation. The emergency communication can be processed to determine the nature of the emergency communication and translate the emergency communication into an emergency data message having a digital representation of information related to the emergency communication. If the emergency communication indicates an urgent situation, the system can contact an emergency contact based on stored user preferences. If the emergency communication indicates an emergency situation, then the system can aid in the dispatch of emergency services and provide information about the user to provide a measured response to the emergency communication.”

US 2014/0074454 to Brown et al, discloses, “A conversation user interface enables patients to better understand their healthcare by integrating diagnosis, treatment, medication management, and payment, through a system that uses a virtual assistant to engage in conversation with the patient. The conversation user interface conveys a visual representation of a conversation between the virtual assistant and the patient. An identity of the patient, including preferences and medical records, is maintained throughout all interactions so that each aspect of this integrated system has access to the same information. The conversation user interface presents allows the patient to interact with the virtual assistant using natural language commands to receive information and complete task related to his or her healthcare.”



REASONS FOR PATENT ELIGIBILITY
Based on the 2019 PEG guidance from January 7th, 2019.: Under Step 2A, prong 1:
The claims recite an abstract idea of a fundamental economic practice (insurance).
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that
integrates the identified abstract idea into a practical application.
The claims recite the limitations of, “generating output for the virtual assistant based at least in part on the analysis of the digital image; causing the virtual assistant to provide the output to the first user; receiving second user input data regarding the damage to the property; based at least in part on the second user input data, updating the one or more machine trained algorithms”

These are meaningful limitations that as an ordered combination that are more than
mere instructions to apply the abstract idea using a computer and are more than 
generally linking the use of an the abstract idea to a particular technological
environment or field of use and are indicative of a practical application. Further, as an
ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, the claims 17, 19-20, 23-28 are directed to patent eligible
subject matter.

                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/1/2021